Case 1:20-cv-01386-RGA Document 104 Filed 03/08/21 Page 1 of 7 PageID #: 10483




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

ICON HEALTH & FITNESS, INC.,                    )
                                                )
                       Plaintiff,               )
                                                )   C.A. No. 20-1386 (RGA)
                  v.                            )
                                                )
PELOTON INTERACTIVE, INC.,                      )
                                                )
                       Defendant.               )

                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to D. Del. LR 83.5 and the attached certifications, counsel moves the admission

pro hac vice of Gabriel S. Gross, Stephen D. O’Donohue, Karen D. Klass, Julia S. Waterhous and

Benjamin M. Alred of LATHAM & WATKINS LLP to represent Defendant Peloton Interactive, Inc.

in this matter.

                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                             /s/ Michael J. Flynn

                                             Michael J. Flynn (#5333)
                                             Andrew M. Moshos (#6685)
                                             1201 North Market Street
                                             P.O. Box 1347
                                             Wilmington, DE 19899-1347
                                             (302) 658-9200
                                             mflynn@mnat.com
                                             amoshos@mnat.com

                                             Attorneys for Defendant Peloton Interactive, Inc.
March 8, 2021


                                    ORDER GRANTING MOTION

        IT IS HEREBY ORDERED that counsels’ motion for admission pro hac vice is granted.


Date: _________________                     _______________________________________
                                            UNITED STATES DISTRICT JUDGE
Case 1:20-cv-01386-RGA Document 104 Filed 03/08/21 Page 2 of 7 PageID #: 10484




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to D. Del. LR 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of California and

pursuant to D. Del. LR 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct that occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Standing Order for District

Court Fund effective 09/01/2016, I further certify that the annual fee of $25.00 has been paid ☐

to the Clerk of Court, or, if not paid previously, the fee payment will be submitted ☒ to the

Clerk’s Office upon the filing of this motion.



Date:   3/8/2021                                 /s/ Gabriel S. Gross
                                                 Gabriel S. Gross
                                                 LATHAM & WATKINS LLP
                                                 140 Scott Drive
                                                 Menlo Park, CA 94025
                                                 (650) 463-2628
                                                 gabe.gross@lw.com
Case 1:20-cv-01386-RGA Document 104 Filed 03/08/21 Page 3 of 7 PageID #: 10485




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to D. Del. LR 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of New York and

pursuant to D. Del. LR 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct that occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Standing Order for District

Court Fund effective 09/01/2016, I further certify that the annual fee of $25.00 has been paid ☐

to the Clerk of Court, or, if not paid previously, the fee payment will be submitted ☒ to the

Clerk’s Office upon the filing of this motion.



Date:   3/8/2021                                 /s/ Stephen D. O’Donohue
                                                 Stephen D. O’Donohue
                                                 LATHAM & WATKINS LLP
                                                 885 Third Avenue
                                                 New York, NY 10022-4834
                                                 (212) 906-1274
                                                 stephen.odonohue@lw.com
Case 1:20-cv-01386-RGA Document 104 Filed 03/08/21 Page 4 of 7 PageID #: 10486




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to D. Del. LR 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of Illinois and

pursuant to D. Del. LR 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct that occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Standing Order for District

Court Fund effective 09/01/2016, I further certify that the annual fee of $25.00 has been paid ☐

to the Clerk of Court, or, if not paid previously, the fee payment will be submitted ☒ to the

Clerk’s Office upon the filing of this motion.



Date:   3/8/2021                                 /s/ Karen D. Klass
                                                 Karen D. Klass
                                                 LATHAM & WATKINS LLP
                                                 330 North Wabash Avenue, Suite 2800
                                                 Chicago, IL 60611
                                                 (312) 777-7157
                                                 karen.klass@lw.com
Case 1:20-cv-01386-RGA Document 104 Filed 03/08/21 Page 5 of 7 PageID #: 10487




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to D. Del. LR 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of Illinois and

pursuant to D. Del. LR 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct that occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Standing Order for District

Court Fund effective 09/01/2016, I further certify that the annual fee of $25.00 has been paid ☐

to the Clerk of Court, or, if not paid previously, the fee payment will be submitted ☒ to the

Clerk’s Office upon the filing of this motion.



Date:   3/8/2021                                 /s/ Julia Storino Waterhous
                                                 Julia Storino Waterhous
                                                 LATHAM & WATKINS LLP
                                                 330 North Wabash Avenue, Suite 2800
                                                 Chicago, IL 60611
                                                 (312) 777-7224
                                                 julia.waterhous@lw.com
Case 1:20-cv-01386-RGA Document 104 Filed 03/08/21 Page 6 of 7 PageID #: 10488




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to D. Del. LR 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of California and

pursuant to D. Del. LR 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct that occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Standing Order for District

Court Fund effective 09/01/2016, I further certify that the annual fee of $25.00 has been paid ☐

to the Clerk of Court, or, if not paid previously, the fee payment will be submitted ☒ to the

Clerk’s Office upon the filing of this motion.



Date:   3/8/2021                                 /s/ Benjamin M. Alred
                                                 Benjamin M. Alred
                                                 LATHAM & WATKINS LLP
                                                 140 Scott Drive
                                                 Menlo Park, CA 94025
                                                 (650) 470-4973
                                                 ben.alred@lw.com
Case 1:20-cv-01386-RGA Document 104 Filed 03/08/21 Page 7 of 7 PageID #: 10489




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 8, 2021, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

March 8, 2021, upon the following in the manner indicated:

Frederick L. Cottrell, III                                             VIA ELECTRONIC MAIL
Christine D. Haynes
RICHARDS, LAYTON & FINGER, P.A.
920 N. King Street
Wilmington, DE 19801
Attorneys for Plaintiff

David R. Wright                                                        VIA ELECTRONIC MAIL
MASCHOFF BRENNAN LAYCOCK GILMORE
ISRAELSEN & WRIGHT PLLC
111 South Main Street, Suite 600
Salt Lake City, UT 84111
Attorneys for Plaintiff

Sterling A. Brennan                                                    VIA ELECTRONIC MAIL
Tyson K. Hottinger
MASCHOFF BRENNAN GILMORE
ISRAELSEN & WRIGHT PLLC
100 Spectrum Center Drive, Suite 1200
Irvine, CA 92618
Attorneys for Plaintiff


                                            /s/ Michael J. Flynn

                                            Michael J. Flynn (#5333)
